DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 7/22/2021 where claims 1, 4 – 5, 8, 11 -12, 16, and 19 are amended while claims 1-20 are pending and ready for examination. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 7/22/2021 have been fully considered but are moot based on a new prior art rejection comprising Balla (US 2014/0143605). 

The Examiner has reviewed the Applicant’s arguments in their entirety and Balla clearly provides for one of ordinary skill in the art to store and retrieve “good” data sets and/or configuration files (see e.g. [0027], [0028], [0036], [0042], [0040].



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 16, and 19, claims 1, 16, and 18 recite the verbiage “good data set” which renders the claim indefinite as there is not enough information presented in claim to discern what is “good” in contrast to “bad” and there are many different connotations with respect to “good” within the realm of the Applicant’s technological environment.  Hence the utilization of “good” results in ambiguity.

MPEP 2171 states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.


The dependent claims are also rejected as they do not cure the deficiencies detailed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 - 5, 9 – 10, 16 – 17, and 19 -20 are rejected under 35 USC 103 as being unpatentable over Verpooten (WO 2012/175495) over Balla (US 2014/0143605)
Regarding claim 1, Verpooten discloses a method, comprising:
receiving, with a customer premises device, a request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) ;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”);
resetting, with the customer premises device, the customer premises device(Verpooten; Verpooten teaches the resetting operation may be performed per the software or hardware trigger event;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);
configuring, with the customer premises device, the customer premises device (Verpooten; Verpooten teaches the CPE is configured and may subsequently resume operations;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);.
Although Verpooten teaches memory to support locations for current configurations settings (see e.g. Abstract; see e.g. Page 9, Lines 1 – 5), Verpooten does not address conventional techniques for retrieving and storing configurations which may be optimal under different scenarios, technological environments, and/or troubleshooting and therefore does not expressly disclose:
in response to receiving the request to reset the customer premises device, storing, with the customer premises device, a current data set comprising one or more configuration settings associated with the at least one of a user or a customer premises of the customer premises device;
in response to resetting the customer premises device, retrieving, with the customer premises device, a last know good data set comprising one or more configuration settings associated with the customer premises device, wherein the one or more configuration settings associated  with the customer premises device comprising the last known good data set (i) are different from the one or more configurations settings  associated with at least one of the user or the customer premises comprising  the current data set, and (ii) are different  from one or more factory settings associated with the customer premises device; and
However in analogous art Balla discloses:
storing, with the customer premises device, a current data set comprising one or more configuration settings associated with the at least one of a user or a customer premises of (Balla; Balla teaches a validation tool which may reside locally on computing equipment (e.g. CPE) which facilitates the validation of configuration settings and may be utilized for determining optimal configuration settings for a particular use case scenario which may later be retrieved for that particular use case scenario;
see e.g. [0027] “ ... validation tool may be anticipative in nature and provide schedule downtime and predictive failures. The validation tool may  be capable of checking the presence of the optimal or required configuration setting as per the xml or the config file ..
see e.g. [0028] “ ... validation tool may be enabled for providing automation ...”
see e.g. [0036] “ ... The required configuration settings may be stored in xml or a config file”
see e.g. [0042] “ ... The validation tool ... may be installed over the each of the computing devices over the network ... may be configured for verifying the existing configurations settings of the computing devices in accordance with the requirements ... verification module ...” see e.g. Fig. 1
see e.g. [0040] “ ... diagnostic check ... The required configuration settings may be stored in xml or config file ... After the verification of the existing configuration settings ... compliance report generation ... email ... SMS ...”)
the last known good data set (i) are different from the one or more configurations settings  associated with at least one of the user or the customer premises comprising  the current data set (Balla; Balla teaches multiple sets of configuration settings; see e.g. [0007] “ ... facilitate verification of existing configuration settings and/or applying of required configuration settings and/or applying of required configuration settings in relative to optimal  configuration settings ... The optimal configuration settings may be standard settings stored in the XML or config file against which the existing configuration settings may be verified or the required configuration settings ...”), and (ii) are different  from one or more factory settings associated with the customer premises device (Balla; Balla’ derived configurations settings are not based on factory settings)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])


Verpooten in view of Balla disclose:
in response to receiving the request to reset the customer premises device, storing, with the customer premises device, a current data set comprising one or more configuration settings associated with the at least one of a user or a customer premises of the customer premises device (The combined solution per Balla provides for a resetting mode that stores a current data set with the intention of retrieving an optimal or good data set;
see e.g. Balla [0027], [0025], [0036], [0042], [0040]);
in response to resetting the customer premises device, retrieving, with the customer premises device, a last know good data set comprising one or more configuration settings associated with the customer premises device, wherein the one or more configuration settings associated  with the customer premises device comprising the last known good data set (i) are different from the one or more configurations settings  associated with at least one of the user or the customer premises comprising  the current data set (The combined invention provides for retrieving an optimal or good data set which is distinct from the prior data set; see e.g. Balla [0027], [0025], [0036], [0042], [0040]), and (ii) are different  from one or more factory settings associated with the customer premises device (The combined solution provides for configuration settings which are distinct from the factory settings explicitly taught by Verpooten); and
configuring, with the customer premises device, the customer premises device with the one or more configuration settings associated with the customer premises device comprising the last known good data set (The combined invention per Balla provides for configuring the last good data set or one that is optimal and is known as good because it  has passed compliance; see e.g. Balla [0027], [0025], [0036], [0042], [0040])

Regarding claim 2, Verpooten in view of Balla discloses the method of claim 1, wherein the customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Verpooten teaches the CPE may comprise several different devices comprising an STB and gateway device;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])



Regarding claim 4, Verpooten in view of Balla  discloses the method of claim 1, Verpooten does not expressly disclose further comprising:
setting, on the customer premises device and by the user, the one or more configuration settings associated with the customer premises  device comprising the last known good data set (The combined invention per Balla provides for a user to utilize the validation tool;
see e.g. Balla, [0017] “ ... The automated validation tool may be accessible through a graphical user  interface (GUI) mode or command line mode. In GUI mode, a user, in embodiments of the present disclose may be required to select options, ie., whether to verify the existing configuration settings or to apply the required configuration settings based on the requirement”)


Regarding claim 5, Verpooten in view of Balla  discloses the method of claim 1, wherein the one or more configuration settings associated with the customer premises device comprising the last knwon good data set are stored on and retrieved from at least one of a local storage device associated with the customer premises device, a remote storage device associated with a user device located at the customer premises, or a remote storage device located in a service provider network (The combined invention provides for a validation tool infrastructure integrated with CPE equipment where good settings are stored locally:
see e.g. Balla, Fig. 1 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])

Regarding claim 9, Verpooten in view of Balla discloses  the method of claim 1, wherein the request to reset the customer premises device is received via a reset signal generated by a hardware button located on the customer premises device (Verpooten;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])

Regarding claim 10, Verpooten in view of Balla discloses the method of claim 9, wherein the hardware button is a factory reset button located on the customer premises device (Verpooten;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, Verpooten  in view of Balla discloses  the apparatus of claim 16, wherein the customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Verpooten;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”).

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 3 and 18 are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Joe (US 2016/0285703)
Regarding claim 3,  Verpooten in view of Balla discloses the method of claim 1, wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted addresses, one or more calibration settings, or one or more display settings.
However in analogous art Joe discloses:

wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted addresses, one or more calibration settings, or one or more display settings (Joe;
see e.g. [0045] “ ... CPE configuration data ... IP addresses ... cryptograph information (e.g. encryption parameters) ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to modify Verpooten with Joe’s configurations sessions. The motivation being the combined solution provides for increased efficiencies in dynamically provision CPE devices.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 3 and 18 are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of  Ingah (US 2019/0140899)
Regarding claim 3,  Verpooten in view of Balla  discloses the method of claim 1, wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted addresses, one or more calibration settings, or one or more display settings.
However in analogous art Ingah discloses:

(Ingah;
see e.g. [0053] “ ... local area network settings ... frequency settings (e.g. bandwidth settings ... blocked addresses ... media access control addresses ... display settings ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to modify Verpooten with Ingah’s configurations sessions. The motivation being the combined solution provides for increased efficiencies in dynamically provision CPE devices.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 6 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Lawson (US 2013/0212214)
Regarding claim 6, Verpooten in view of Balla discloses the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings are stored with at least one of a date stamp indicating a date when the one or more configuration settings were stored or a time stamp indicating a time when the one or more configuration settings were stored.

wherein the one or more configuration settings are stored with at least one of a date stamp indicating a date when the one or more configuration settings were stored or a time stamp indicating a time when the one or more configuration settings were stored (Lawson; Lawson teaches associating time based metadata with configuration data (i.e. configuration settings);
see e.g. [0050] “ ...  gateways’s local configuration data and the most recent configuration maintained on the cloud platform ...  comparison of time/date stamps associated with the respective configuration files ...)
Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Lawson’s metadata association scheme. The motivation being the combined invention provides for increased efficiencies in managing configuration data.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Hasek (US 2007/0204314) 
Regarding claim 7, Verpooten in view of Balla disclose the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings are stored with a device identifier identifying the customer premises device associated with the one or more configuration settings.
However in analogous art Hasek discloses:
(Hasek; Hasek teaches configuration data directly associated with a CPE may be associated and/or mapped to a device identifier;
see e.g. [0143] “ ... CPE ... configuration profile for that CPE can subsequently accessed based on e.g. a user/device ID (such as the “TUNER_ID” variable or MAC address) or other indexing mechanism ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Hasek’s indexing scheme. The motivation being the combined invention provides for increased efficiencies in managing configuration data associated with CPE devices
Claim 8 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Kumar (US 2011/0228665)
Regarding claim 8, Verpooten in view of Balla discloses the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings associated with the customer premises device comprising the last known good data set are periodically stored on a local storage device or remote storage device.
However in analogous art Kumar discloses:
wherein the one or more configuration settings associated with the at least one of the user or the customer premises are periodically stored on a local storage device or remote storage device (Kumar; see e.g. [0029] “ ... The CPE device may receive updated rules and device configuration data from a network source ...  periodically ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])
Claim 11 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Chen (US 2020/0162943)
Regarding claim 11, Verpooten in view of Balla disclose the method of claim 1, but does not expressly disclose further comprising:
determining, with the customer premises device, whether an outage in a network has occurred; and
based on a determination that the outage in the network has occurred, storing, with the customer premises device, the current data set comprising  the one or more configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Chen discloses:
(Chen; Chen teaches monitoring and/or detecting an indication a network connection has failed (i.e. network outage) for the intent of storing configuration data;
see e.g. [0030] “ ....If WAG status monitor 240 updated configuration storage 230 indicating that a WAG’s network connection has failed ...”)
based on a determination that the outage in the network has occurred, storing, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises (Chen; The network outage updates configuration storage;
see e.g. [0030] “ ....If WAG status monitor 240 updated configuration storage 230 indicating that a WAG’s network connection has failed ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Chen’s network monitoring scheme. The motivation being the combined invention provides for increased efficiencies of managing CPE devices.
Verpooten in view of Balla and in further view of Chen disclose:
based on a determination that the outage in the network has occurred, storing, with the customer premises device, the current data set comprising  the one or more configuration settings associated with the at least one of the user or the customer premises (The combined solution provides for determination of network outages and storing current data sets per Balla’s teachings detailed in independent claim 1).


.

Claim 12 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Ansari (US 2019/0020496)
Regarding claim 12, Verpooten in view of Balla discloses the method of claim 1, Verpooten does not expressly disclose further comprising:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed; and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the current data set comprising the one or more changed configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Ansari discloses:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed (Ansari; Ansari teaches a CPE device may determine configuration rules have changed);)
see e.g. [0164] “ ... multi-services gateway device 10 checks the received subscription information such as version information against the current versions resident on the multi services gateway device 10. ... determines that the versions are different ...”); and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises (Ansari; Subsequent to the determination that the CPE configuration has changed the CPE device may store the changed configuration settings;
see e.g. [0164] “ ... initiating  one or more downloads of the configuration data ...””).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ansari’s configuration data management scheme. The motivation being the combined invention provides for increased efficiencies in managing CPE devices.
Verpooten in view of Balla in view of Ansari disclose
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the current data set comprising the one or more changed configuration settings associated with the at least one of the user or the customer premises (The combined invention per Balla as detailed in independent claim 1 provides for current data sets).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])
Claim 12 is rejected under 35 USC 103 as being unpatentable over Verpooten in  view of Balla and in further view of Kumar (US 2011/0228665)
Regarding claim 12, Verpooten in view of Balla discloses the method of claim 1, Verpooten does not expressly disclose further comprising:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed; and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the current data set comprising the one or more changed configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Kumar discloses:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been (Kumar; Kumar teaches a CPE device may request updated rules as it has determined configuration settings have changed;)
see e.g. [0029] “ ... The updated rules and device configuration data may be requested by the CPE device 102 ...”); and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises (Kumar; Subsequent to the determination that the CPE configuration has changed the CPE device may store the changed configuration settings;
see e.g. [0029] “ ... The updated rules and device configuration data may be requested by the CPE device 102 or may be transmitted to the CPE device 102 from the network RUBY  132 (e.g., periodically) or in response to an update to a rule or to configuration data”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Kumar’s configuration data management scheme. The motivation being the combined invention provides for increased efficiencies in managing CPE devices.
Verpooten in view of Balla in view of Kumar disclose
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the current data set comprising the one or more (The combined invention per Balla as detailed in independent claim 1 provides for current data sets).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Balla’s configuration scheme. The motivation being the combined solution provides for the automation of  creating multiple networking configurations based on optimal scenarios that are validated to be compliant for a particular situation and realized “good data sets” which may be retrieved (see e.g. Balla, [0022] “ ... the required or the optimal configuration setting can be updated ...”Step 212, Fig. 2, see e.g. [0040], [0026])
Claim 13 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Ansari and in further view of Ingah (US 2019/0140899)
Regarding claim 13, Verpooten in view of Balla  disclose the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”),
Verpooten does not expressly disclose:
checking for a network connection between the customer premises device and a service provider network;
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network ; and
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.

However in analogous art Ansari discloses:
checking for a network connection between the customer premises device and a service provider network (Ansari; see e.g. Fig. 8A illustrating the utilization of a UDP Test message to determine if a network connection exists between a gateway device (CPE) and a service provider network; see e.g. [0135])
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network (Ansari; Ansari teaches a subscription manager (i.e. remote storage) stores configuration data and/or settings received from the service provider network;
see e.g. [0167] “ ... subscription manager functionality 73 of the service management center network  50 ... queries the service managers functionality 75 to obtain configuration data that can be sent to the gateway device 10) ; and
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ansari’s scheme. The motivation being the combined invention provides for increased efficiencies of managing CPE devices.
Verpooten in view of Balla and in further view of  Ansari strongly suggests but does not expressly disclose:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.
However in analogous art Ingah discloses:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device (Ingah; Ingah teaches configuration settings may be stored locally or remotely hence providing one of ordinary skill in the art the ability to store locally if an appropriate network connection cannot be established);
see e.g. [0054] “  ... The CPE 105 or user device(s) 110 may then store the one or more configuration settings locally or remotely in local storage device 130 ... with respect to Figs. 2 - 4 ” see e.g. [0050] see e.g. Fig. 2 – 4).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ingah’s local storage scheme. The motivation being the combined solution provides for increased efficiencies in configuration management.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Ballah and in further view of Ansari and in further view of Boyle (US 2003/0070063)
Regarding claim 13, Verpooten in view of Balla discloses the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”),
Verpooten does not expressly disclose:

based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network ; and
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.

However in analogous art Ansari discloses:
checking for a network connection between the customer premises device and a service provider network (Ansari; see e.g. Fig. 8A illustrating the utilization of a UDP Test message to determine if a network connection exists between a gateway device (CPE) and a service provider network; see e.g. [0135])
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network (Ansari; Ansari teaches a subscription manager (i.e. remote storage) stores configuration data and/or settings received from the service provider network;
see e.g. [0167] “ ... subscription manager functionality 73 of the service management center network  50 ... queries the service managers functionality 75 to obtain configuration data that can be sent to the gateway device 10) ; 

Verpooten in view of Balla and in further view of Ansari strongly suggests but does not expressly disclose:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.
However in analogous art Boyle discloses:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device (Boyle; Boyle teaches the utilization of local storage based upon monitoring the ability for CPE to communicate with a remote server providing one of ordinary skill in the art to store configuration data locally in case a network connection is unavailable;);
see e.g. [0038] “  ... The central server 550 stores configuration settings and information for access such as cable modems and other CPEs ... If the directory server is unavailable, no response is received ... program retrieves  a known good configuration file from local storage ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Boyle’s local storage .
Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Balla and in further view of Xiao (US 2014/0149562)
Regarding claim 14, Verpooten in view of Balla discloses the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”),
displaying, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises (Verpooten; Verpooten teaches the configuration settings are user changeable and thus providing  in of ordinary skill in the art the ability to utilize conventional User Interfaces and/or displays;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...” ) ;
receiving, with the customer premises device, a selection from the user of the one or more configuration settings (Verpooten; Verpooten teaches customer-changeable values which one or ordinary skill in the art can utilize conventional means  to implement selection capabilities;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...”); and
configuring, with the customer premises device, the customer premises device with the one or more configuration settings selected by the user (Verpooten; subsequent to receiving the configuration settings, the CPE device may be configured;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...”).
As evidence of the above rationale with respect to displaying and setting configuration settings, Xiao discloses:
displaying, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises (Xiao; Xiao teaches displaying configuration settings;
see e.g. [0026] “ ... The configuration interface may present various selection options ... configuration setting ...”)
receiving, with the customer premises device, a selection from the user of the one or more configuration settings (Xiao; Xiao teaches a user can select the configurations settings in order the settings to be  subsequently configured;
see e.g. [0026] “ ... The configuration interface may present various selection options ... configuration setting ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Xiao’s conventional displaying and selection scheme. The motivation being the combined invention provides for increased efficiencies in configuration management of CPE devices.
Regarding claim 15, Verpooten in view of Balla and in further view of  Xiao disclose the method of claim 14, wherein the one or more configuration settings are displayed in a list (The combined invention per Xiao provides for a menu where menu’s display a list of options; 
see e.g. [0026] “ ...configuration interface ... selection menus ... ”
see e.g. Fig. 4A illustrating a list ...”) , and wherein the list comprises at least one of one or more most recent configuration setting, one or more prior configuration settings, or one or more factory default settings (The combined invention per Verpooten provides for prior configuration settings;
see e.g. Verpooten Page 4, Lines  10 – 12 “ ... restore all customer-changeable values ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Xiao’s conventional displaying and selection scheme. The motivation being the combined invention provides for increased efficiencies in configuration management of CPE devices.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/TODD L BARKER/Primary Examiner, Art Unit 2449